Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 10/14/2021. 
Claims 1-3 and 5-9 are pending. 
Previous rejections of the claims under 35 USC 112 are withdrawn and rejections under 35 USC 103 are modified in view of the amendments to the claims. 
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant argues (1) the post-treatment device of Choi requires the presence of water to aid in the removal of sulfur compounds (citing 0035), contrary to the present claims; and (2) the art fails to teach converting olefins in the vapor phase.
Applicant’s argument has been considered but is not persuasive. Choi teaches wherein the hydrocarbon oil and water may be treated together in the post-treatment reaction or may first be separated into a water product and a hydrocarbon oil product and the hydrocarbon oil product then treated in the post-treatment device for sulfur removal, which would occur without water. Pradhan teaches treatment of hydrocarbon oil for the removal of sulfur, as in the post-treatment reactor of Choi, which occurs by first reducing olefin content and then hydrotreating for sulfur removal all in the absence of water. With respect to operating the olefin converter such that olefins are in the vapor phase, Pradhan teaches operating under the same operating conditions, thus it is expected that the olefins would also be in the vapor phase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0061294) in view of Pradhan (US 6,602,405).
With respect to claims 1 and 3, Choi teaches a method of upgrading and removing sulfur from a hydrocarbon oil (abstract). The method of Choi comprises first introducing the feed 
	Choi teaches wherein the post treatment device may be designed for sulfur removal including in a hydrotreater. 
Pradhan teaches a process for the removal of sulfur from a hydrocarbon feed (abstract). Pradhan teaches passing a hydrocarbon oil with an olefin-modification catalyst in a reaction zone, also at a temperature of 50-350 C (col. 12, lines 14+), to reduce the olefin content compared to that of the feedstock. Pradhan teaches wherein the olefin converter is a catalytic alkylation unit (col. 8, line 1+). Pradhan teaches wherein the olefin converter comprises an olefin alkylation catalyst (col. 8, line 1+). The operating conditions include a temperature in excess of 50C such as 125-250C and a pressure of 0.01-200 atm (col. 12, line 9+), which overlap or fall within the claimed ranges. Pradhan teaches reacting the intermediate, olefin reduced stream with a hydrodesulphurization catalyst to produce a desulfurized oil (abstract). Pradhan teaches introducing the reduced olefin stream to a hydrotreater unit comprising a hydrotreating catalyst operating at a temperature from about 40-450C, which encompasses the claimed range, and a pressure between 15-1500 psi producing a desulfurized oil (col. 12, line 45+; col. 13, lines 18+).

With respect to claim 6, Pradhan teaches wherein the water is removed from the effluent and recycled to the hydrothermal reactor and the oil is sent to the post-treatment reactor, i.e. in the absence of water (0037).
With respect to claim 7, Pradhan teaches wherein the hydrodesulphurization catalyst can be any conventional catalyst, including e.g. combinations of nickel with molybdenum or cobalt with molybdenum on a support (col. 13, line 1+). It is well known in the art to use hydrodesulphurization catalyst in their active sulfide form.
With respect to claim 8, Pradhan teaches wherein the liquid hourly space velocity in the hydrotreater unit is between 0.5 and 15, which overlaps the claimed range (col. 13, line 18+). 
	With respect to claim 9, Choi teaches upgrading a petroleum feedstock (abstract). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Pradhan as applied to claim 1 above, and further in view of Choi ‘975 (US 2015/0321975).
With respect to claim 2, Choi teaches increasing a pressure of the feed oil in an oil feed pump to produce a pressurized oil feed, increasing a temperature of the pressurized oil feed in an oil feed heater to produce a heated oil feed, increasing a pressure of the water feed in a water pump to produce a pressurized water stream, increasing a temperature of the pressurized water stream in a water heater to produce supercritical water feed and mixing a heated oil feed and a supercritical water feed in a feed mixer to produce a mixed stream (0019-0022). Choi teaches introducing the mixed stream to a supercritical water reactor and allowing conversion 
Choi does not expressly state wherein the separation upstream of the post treatment reactor includes cooling, depressurizing, separating a gas phase and liquid phase from a gas-liquid separator, and separating the liquid phase in an oil-water to produce a water product and an upgraded feed oil. 
However, in related art of supercritical water conversion, Choi’ 975 teaches cooling 14 the SCW modified effluent 118 (0040), reducing the pressure 16 (0041), separating a gas phase 124 and a liquid phase 136 in a gas-liquid separator 18 (0042), and further separating the liquid phase 136 in an oil-water separator 28 to produce a water product 140 and an oil product 142 (0050) (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use known separation means as taught in Choi ‘975 to isolate the modified oil fraction prior to further treatment in the process of Choi in view of Pradhan to do no more than obtain the predictable results of isolation of the product streams.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Pradhan as applied to claim 1 above, further in view of Coppola (US 2014/0109465).
With respect to claim 5, Choi teaches upgrading a hydrocarbon feedstock in a supercritical water reactor followed by post treatment for the removal of sulfur, olefins, and/or metals (0027; 0035) and wherein hydrogen may be added to the post treatment reactor. Pradhan teaches wherein a conversion feedstock is subject to olefin conversion in an alkylation or oligomerization reaction followed by hydrodesulphurization in a hydrotreating reactor. 

Pradhan teaches using oligomerization or alkylation for olefin removal prior to hydrodesulphurization. Coppola teaches using oligomerization or alkylation or hydrogenation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydrogenation as taught in Coppola as the means for olefin conversion in the process of Choi in view of Pradhan to do no more than obtain predictable results given Pradhan and Coppola teach overlapping processes for olefin conversion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771